As filed with the Securities and Exchange Commission on March 8, 2013 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number (811-21675) WY Funds (Exact name of registrant as specified in charter) 5502 N. Nebraska Avenue, Tampa, Florida, 33604 (Address of principal executive offices) (Zip code) M. Brent Wertz Wertz York Capital Management Group LLC 5502 N. Nebraska Avenue, Tampa, Florida, 33604 (Name and address of agent for service) 813-238-4800 Registrant's telephone number, including area code Date of fiscal year end: 12/31/2012 Date of reporting period:12/31/2012 Item 1. Reports to Stockholders. Annual Report December 31, 2012 Fund Adviser: Wertz York Capital Management Group, LLC 5502 North Nebraska Avenue Tampa, FL 33604 Toll Free: 866-319-3655 Must be preceded or accompanied by a prospectus. Please read it carefully before investing. Management Discussion and Analysis (Unaudited) Investment Results – Period Ended December 31, 2012 As indicated by the following tables, the Core Fund Class I returned -0.18% for the fiscal year 2012 and Class Y returned 0.02%. Both share classes (the Fund) underperformed the 1-Year Constant Maturity Treasury Index; Class I by 35 basis points and Class Y by 15 basis points (a basis point is equal to 1/100th of 1%). The majority of the underperformance is explained by two factors. The first was the low interest rate environment resulting in Core Fund’s yield declining throughout the fiscal year. The second was that management used derivatives to hedge against a decline in the value of longer term securities if interest rates rose. As U.S. Government bonds rallied throughout the year, this interest rate hedge performed poorly. Combined, the declining yield was not sufficient to offset the impact of the interest rate hedge on the Fund’s net asset value. Management’s outlook for 2013 is for interest rates to remain relatively flat for the short part of the yield curve, as the Federal Reserve has indicated there will be no changes to its accommodative interest rate policy until certain economic targets have been reached; but management expects interest rates for the longer part of the yield curve to begin to rise as the market prices in the increase in global Gross Domestic Product and improving economic fundamentals. Annualized Rates of Return (I - Class) As of 12/31/2012 Time Period 1-YR CMT** The Fund (I Shares) 1 Year (2012) 0.17% -0.18% 5 Year (2012) 0.57% 1.38% 10 Year (2012) 1.89% 2.10% Inception-to-Date (01/09/2002) 1.91% 2.14% Gross expense ratio: 1.36%1Net expense ratio: 0.75%1 (after Adviser waiver of 0.61%) The advisor has contractually agreed to waive certain fees and/or reimburse certain expenses through April 30, 2013 Annualized Rates of Return (Y - Class) As of 12/31/2012 Time Period 1-YR CMT** The Fund (Y Shares) 1 Year (2011) 0.17% 0.02% 5 Year (2012) 0.57% 1.60% Inception-to-Date (05/01/2007) 1.00% 2.07% Gross expense ratio: 1.36%1Net expense ratio: 0.55%1 (after Adviser waiver of 0.81%) The advisor has contractually agreed to waive certain fees and/or reimburse certain expenses through April 30, 2013 1 The gross expense ratio and net expense ratio for each class are for the fiscal year ended 12/31/2011, as disclosed in the Fund’s prospectus, and may differ from the 2012 results presented in the financial highlights section of this report. THE PERFORMANCE QUOTED REPRESENTS PAST PERFORMANCE, WHICH DOES NOT GUARANTEE FUTURE RESULTS. The investment return and principal value of an investment will fluctuate so that investor’s shares, when redeemed, may be worth more or less than their original cost. The returns shown do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or redemptions of Fund shares. Current performance of the Fund may be lower or higher than the performance quoted. Performance data current to the most recent month end may be obtained by calling 1-866-319-3655. Class Y shares impose a 1.00% redemption fee on shares redeemed within 120 days or less of purchase. Performance data does not reflect the redemption fee. If it had, returns would be lower. Return figures reflect any change in price per share and assume the reinvestment of all distributions. 2 ** The 1-Year Constant Maturity Treasury Index is an unmanaged index of US Treasury bonds that assumes reinvestment of all distributions and excludes the effect of taxes and fees. You cannot invest directly in an index. Mutual fund investing involves risk. Principal loss is possible. Debt securities typically decrease in value when interest rates rise. This risk is usually greater for longer-term debt securities. Investments in Asset Backed and Mortgage Backed Securities include additional risks that investors should be aware of such as credit risk, prepayment risk, possible illiquidity and default, as well as increased susceptibility to adverse economic developments. The Fund may employ hedging strategies that include the use of options, futures, and derivatives, which involve additional risks such as volatility, illiquidity, and potential for loss. Investment performance reflects fee waivers in effect. In the absence of such waivers, total return would be reduced. The Core Fund is distributed by Quasar Distributors, LLC. 3 THE CORE FUND COMPARISON WITH INDEX (Unaudited) DECEMBER 31, 2012 Class I Shares: Class Y Shares: 4 THE CORE FUND EXPENSE EXAMPLE DECEMBER 31, 2012 (Unaudited) As a shareholder of the Fund, you incur two types of costs: direct costs, such as wire fees; and indirect ongoing costs, including management fees and other Fund operating expenses. This example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund, and to compare these costs with the ongoing costs of investing in other mutual funds. This example is based on an investment of $1,000 invested at the beginning of the period and held for the six month period of July 1, 2012 through December 31, 2012. Actual expenses The first line of the table below provides information about actual account values and actual expenses. You may use the information in this line, together with the amount you invested at the beginning of the period, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. Hypothetical example for comparison purposes The second line of the table provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare ongoing costs of investing in the Fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of other funds. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any direct costs, such as wire fees or low balance fees. Therefore, the second line of the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these direct costs were included, your costs would be higher. Beginning Account Value July 1, 2012 Ending Account Value December 31, 2012 Expenses Paid During Period* July 1, 2012 Through December 31, 2012 Actual - Class I $ $ $ Hypothetical (5% return before expenses) Actual - Class Y $ $ $ Hypothetical (5% return before expenses) * Expenses are equal to the Fund’s annualized expense ratio of 0.76% for Class I and 0.53% for Class Y, which is net of any expenses paid indirectly, multiplied by the average account value over the period, multiplied by 184 days/366 days (to reflect the one-half year period). The Fund’s ending account value on the first line in the table is based on its actual total return of (0.17%) for Class I and (0.07)% for Class Y for the six-month period of July 1, 2012 to December 31, 2012. 5 THE CORE FUND FUND PROFILE DECEMBER 31, 2012 Asset Allocation (% of Net Assets) U.S. Government & Agency Obligations % Short Term Investments % Other Assets in Excess of Liabilities % Total Net Assets % 6 THE CORE FUND SCHEDULE OF INVESTMENTS DECEMBER 31, 2012 Principal Fair Amount Value U.S. GOVERNMENT & AGENCY OBLIGATIONS - 82.87% FHLB - 14.53% 0.200%, 09/12/2013 $ $ 0.210%, 08/20/2013 0.240%, 01/17/2017 (a) 0.560%, 06/11/2015 (a) 4.805%, 08/20/2015 5.250%, 09/15/2017 5.250%, 12/11/2020 (b) 5.750%, 06/12/2026 (b) FFCB - 0.20% 0.180%, 08/07/2013 FHLMC - 15.61% 0.500%, 02/24/2015 1.875%, 03/13/2019 5.680%, 02/03/2027 Pool 781955, 2.411%, 05/01/2034 (a) Pool E01489, 4.500%, 11/01/2018 Pool T69024, 4.500%, 06/01/2042 Pool 1B1691, 3.008%, 05/01/2034 (a) Pool G12402, 5.000%, 11/01/2021 Pool C90779, 5.000%, 01/01/2024 Pool G30284, 5.000%, 02/01/2026 Pool N31477, 5.000%, 01/01/2038 Pool G12785, 5.500%, 08/01/2017 Pool G11759, 5.500%, 12/01/2018 Pool G13161, 5.500%, 05/01/2023 Pool 1G2084, 5.630%, 08/01/2037 (a) Pool 1N1628, 5.700%, 06/01/2037 (a) Pool C91000, 6.000%, 11/01/2026 Pool D97199, 6.000%, 02/01/2027 Pool G30360, 6.000%, 10/01/2027 Pool 847661, 6.060%, 12/01/2036 (a) Series 4057, 0.659%, 06/15/2042 (a) Series 3726, 2.000%, 08/15/2020 (b) Series 4050, 2.000%, 05/15/2041 Series 4088, 2.500%, 12/15/2040 Series 3726, 2.750%, 04/15/2025 Series 3780, 3.750%, 04/15/2024 Series 3659, 4.000%, 04/15/2025 Series 2776, 4.000%, 01/15/2034 Series 2863, 4.500%, 09/15/2019 Series 2827, 4.500%, 01/15/2023 Series 3697, 4.500%, 09/15/2031 Series 3499, 4.500%, 08/15/2036 Series 3828, 4.500%, 03/15/2041 Series 2542, 5.000%, 12/15/2017 Series 2941, 5.000%, 05/15/2033 Series 3414, 5.000%, 12/15/2036 Series 3635, 5.000%, 02/15/2038 The accompanying notes are an integral part of these financial statements. 7 Principal Fair Amount Value FHLMC - 15.61% (Continued) Series 3349, 6.000%, 09/15/2036 $ $ FNMA - 45.38% 0.440%, 10/27/2014 (a)(b) 0.500%, 08/21/2018 0.550%, 11/27/2017 0.600%, 11/14/2017 0.625%, 09/26/2017 0.625%, 09/27/2017 0.700%, 08/22/2017 0.750%, 09/12/2017 1.000%, 08/29/2016 1.000%, 09/20/2017 1.050%, 08/28/2017 1.250%, 09/27/2018 1.330%, 10/24/2019 5.450%, 10/18/2021 (b) 6.000%, 04/18/2036 (b) Pool 843024, 2.279%, 09/01/2035 (a) Pool 851297, 2.475%, 09/01/2035 (a) Pool MA1168, 2.500%, 09/01/2022 Pool 469239, 2.690%, 10/01/2018 Pool 467080, 3.090%, 01/01/2016 Pool 468919, 3.150%, 08/01/2018 Pool 467390, 4.160%, 03/01/2021 Pool 802854, 2.328%, 12/01/2034 (a) Pool 826046, 2.537%, 07/01/2035 (a) Pool 725647, 4.500%, 07/01/2019 Pool 255547, 4.500%, 01/01/2020 Pool MA0706, 4.500%, 04/01/2031 Pool AI5924, 4.500%, 07/01/2041 Pool 735529, 2.630%, 08/01/2034 (a) Pool 254985, 5.000%, 11/01/2023 Pool 254192, 5.500%, 02/01/2022 Pool 255182, 5.500%, 04/01/2024 Pool 257164, 5.500%, 04/01/2028 Pool AA3303, 5.500%, 06/01/2038 Pool 889634, 6.000%, 02/01/2023 Pool 256962, 6.000%, 11/01/2027 Pool 256651, 6.000%, 03/01/2037 Pool 941676, 6.000%, 05/01/2037 Pool 256890, 6.000%, 09/01/2037 Series 2010-116, 2.000%, 08/25/2020 Series 2011-33, 3.000%, 02/25/2038 Series 2010-149, 3.500%, 11/25/2040 (b) Series 2010-57, 3.750%, 06/25/2025 Series 2010-79, 4.000%, 09/25/2024 Series 2010-19, 4.000%, 02/25/2039 Series 2010-15, 4.000%, 03/25/2039 Series 2003-80, 4.500%, 08/25/2018 Series 2003-74, 4.500%, 08/25/2018 Series 2008-51, 4.500%, 11/25/2022 Series 2003-119, 4.500%, 04/25/2033 Series 2004-28, 4.500%, 01/25/2034 Series 2009-3, 5.000%, 01/25/2049 Series 2007-B2, 5.500%, 12/25/2020 The accompanying notes are an integral part of these financial statements. 8 Principal Fair Amount Value FNMA - 45.38% (Continued) Series 2007-42, 5.500%, 01/25/2036 $ $ Series 2006-126, 5.500%, 04/25/2036 Series 2001-64, 6.000%, 11/25/2016 GNMA - 7.15% Pool 004796, 4.500%, 09/20/2040 Pool 080965, 1.750%, 07/20/2034 (a) Pool 082212, 3.000%, 11/20/2038 (a) Pool 004362, 5.000%, 02/20/2039 Pool 004513, 5.000%, 08/20/2039 Pool 004554, 5.000%, 10/20/2039 Pool 080701, 1.750%, 06/20/2033 (a) Pool 080825, 2.125%, 02/20/2034 (a) Pool 686743, 5.500%, 05/20/2038 Series 2010-112, 2.000%, 03/16/2035 Series 2010-50, 2.500%, 12/20/2038 Series 2010-113, 2.500%, 02/16/2040 Series 2011-75, 3.500%, 05/16/2041 Series 2008-6, 4.250%, 09/20/2037 Series 2010-14, 4.500%, 02/16/2040 Series 2010-61, 5.000%, 05/20/2021 Series 2003-97, 5.000%, 05/20/2033 TOTAL U.S. GOVERNMENT & AGENCY OBLIGATIONS (Cost $157,362,164) Principal Fair Amount/Shares Value SHORT-TERM INVESTMENTS - 16.64% Money Market Funds - 14.11% Fidelity Institutional Prime Money Market Portfolio, 0.14% (c) Morgan Stanley Institutional Liquidity Funds - Prime Portfolio, 0.14% (c) TOTAL MONEY MARKET FUNDS (Cost $27,903,926) Certificates of Deposit - 2.53% Ally Bank, 1.15%, 08/31/2015 American Express Centurion, 1.00%, 07/06/2015 Apple Bank for Savings, 0.45%, 03/12/2013 Bank of Baroda, 0.65%, 12/20/2013 Bank Of China (NY), 0.60%, 03/26/2014 Beal Bank USA, 0.40%, 12/18/2013 BMW Bank North America, 0.75%, 09/22/2014 Discover Bank, 1.65%, 08/29/2017 Everbank/Jacksonville, Florida, 0.50%, 03/28/2013 Firstbank Puerto Rico, 0.80%, 11/03/2014 Goldman Sachs Bank USA, 1.70%, 08/29/2017 Oriental Bank & Trust, 0.35%, 03/21/2013 Sovereign Bank, 0.75%, 10/17/2014 TIB The Independent Bank, 0.30%, 01/30/2013 Safra National Bank, 0.40%, 12/30/2013 GE Capital Bank, 1.35%, 08/24/2016 GE Capital Bank, 1.65%, 08/24/2017 Sallie Mae Bank/Murray, 1.70%, 08/29/2017 Mizrahi Tefahot Bank/LA, 0.35%, 06/19/2013 Mizuho Corporate Bank/NY, 0.30%, 03/26/2013 TOTAL CERTIFICATES OF DEPOSIT (Cost $5,000,000) TOTAL SHORT-TERM INVESTMENTS (Cost $32,903,926) Total Investments (Cost $190,266,090) - 99.51% $ Other Assets in Excess of Liabilities - 0.49% TOTAL NET ASSETS - 100.00% $ The accompanying notes are an integral part of these financial statements. 9 Percentages are stated as a percent of net assets. (a) Variable rate securities, the coupon rate shown is the effective interest rate as of December 31, 2012. (b) Securities for which market quotations are not readily available are valued at fair value determined by the Adviser and compared to independent third party sources. Such values are approved on a quarterly basis by the Board of Trustees. The total fair value of such securities at December 31, 2012 is $65,298,806, which represents 33.02% of total net assets. (c) The rate listed is the fund’s 7-day yield as of December 31, 2012. The accompanying notes are an integral part of these financial statements. 10 THE CORE FUND SCHEDULE OF SHORT FUTURES CONTRACTS DECEMBER 31, 2012 Number Unrealized of Contracts Appreciation U.S. Treasury 10-Year Note Futures Contract Expiring March 2013 (Underlying Face Amount at Fair Value $29,875,781) $ As of December 31, 2012, margin deposits of $334,126 have been pledged in connection with open short futures contracts, a portion of which represents the required initial margin deposit on open short futures contracts. The accompanying notes are an integral part of these financial statements. 11 THE CORE FUND STATEMENT OF ASSETS AND LIABILITIES AS OF DECEMBER 31, 2012 Assets: Investments, at fair value (cost: $190,266,090) $ Receivables: Securities sold Interest Other receivables Variation margin on futures contracts Deposit at broker Prepaid expenses Total Assets Liabilities: Advisory fees Shareholder servicing fees payable Trustee fees Accrued expenses Total Liabilities Net Assets $ Net Assets consist of: Paid-in capital Accumulated undistributed net investment income Net accumulated realized loss on investments ) Net unrealized appreciation on: Investments Futures contracts Net Assets $ Class I Net Assets $ Shares outstanding (Unlimited number of shares of beneficial interest authorized) Net Asset Value, offering and redemption price per share ($1,996,965 / 215,575 shares) $ Class Y Net Assets $ Shares outstanding (Unlimited number of shares of beneficial interest authorized) Net Asset Value, offering and redemption price per share ($195,783,109 / 21,116,882 shares) $ The accompanying notes are an integral part of these financial statements. 12 THE CORE FUND STATEMENT OF OPERATIONS FOR THE YEAR ENDED DECEMBER 31, 2012 Investment Income: Interest $ Total Investment Income: Expenses: Investment advisory fees (See Note 5) Service fees (See Note 5) Class I Class Y Legal expenses Compliance officer compensation fees Insurance expenses Audit expenses Trustee expenses Custody expenses Interest expense Other expenses Total Expenses: Expenses waived and reimbursed (See Note 5) Class I ) Class Y ) Total Waivers: ) Total Net Expenses: Net investment income Realized and unrealized gain (loss) on investments: Net realized gain (loss) on transactions from: Investments ) Purchased options ) Written options Futures contracts ) Net change in unrealized appreciation (depreciation) on transactions from: Investments ) Futures contracts Net realized and unrealized gain (loss) on investments ) Net increase in net assets resulting from operations $ The accompanying notes are an integral part of these financial statements. 13 THE CORE FUND STATEMENTS OF CHANGES IN NET ASSETS For the For the Year Ended Year Ended December 31, 2012 December 31, 2011 Increase (Decrease) in Net Assets Operations: Net investment income $ $ Net realized loss on investments, options, and futures contracts ) ) Net change in unrealized appreciation on investments and futures contracts Net increase in net assets resulting from operations Distributions to shareholders from: Net investment income - Class I ) ) Net investment income - Class Y ) ) Total distributions ) ) Capital share transactions: Shares sold: Class I Class Y Shares reinvested: Class I Class Y Shares redeemed: Class I ) ) Class Y ) ) Decrease in net assets from capital share transactions ) ) Total decrease in net assets ) ) Net Assets: Beginning of year End of year $ $ Accumulated undistributed net investment income $ $ Share Transactions: Shares sold: Class I Class Y Shares reinvested: Class I Class Y Shares redeemed: Class I ) ) Class Y ) ) Net decrease from share transactions ) ) The accompanying notes are an integral part of these financial statements. 14 THE CORE FUND STATEMENT OF CASH FLOWS FOR THE YEAR ENDED DECEMBER 31, 2012 Increase (decrease) in cash Cash flows from operating activities: Net increase in net assets from operations $ Adjustments to reconcile net increase (decrease) in net assets from operations to net cash from operating activities: Purchases of investment securities ) Proceeds from disposition of investment securities Purchase of short term investment securities, net ) Accretion of discount/amortization of premium, net Decrease in deposits with brokers for futures Decrease in receivable for securities sold Decrease in interest receivable Increase in other receivables ) Increase in prepaid expenses ) Increase in receivable for variation margin, net ) Decrease in accrued advisory fees ) Decrease in accrued expenses ) Unrealized depreciation on investment securities and options Net realized loss on investment securities Net realized loss on purchased options Net cash provided by operating activities Cash flows used in financing activities: Proceeds from shares sold Payment on shares redeemed ) Distributions paid in cash ) Net cash used in financing activities ) Net decrease in cash ) Cash: Beginning balance Ending balance $ - Supplemental information: Cash paid for interest expense $ Noncash financing activity - reinvestment of dividend distributions $ The accompanying notes are an integral part of these financial statements. 15 THE CORE FUND FINANCIAL HIGHLIGHTS PER SHARE DATA (FOR A SHARE OUTSTANDING THROUGHOUT EACH YEAR) CLASS I For the For the For the For the For the Year Ended Year Ended Year Ended Year Ended Year Ended December 31, 2012 December 31, 2011 December 31, 2010 December 31, 2009 December 31, 2008 Net Asset Value, Beginning of Year Investment Operations: Net investment income Net realized and unrealized gain/(loss) on investments (a) Total from investment operations Distributions from: Net investment income Total distributions Net Asset Value, End of Year Total Return -0.18% -0.26% 1.08% 3.07% 3.24% Ratios/Supplemental Data Net assets, end of period (in 000’s) Ratio of expenses to average net assets: Before fee waiver (Including interest expense) 1.33% 1.31% 1.09% 1.19% 1.89% Before fee waiver (Excluding interest expense) 1.33% 1.31% 1.04% 1.09% 1.06% After fee waiver (Including interest expense) 0.73% 0.80% 0.78% 0.79% 1.49% After fee waiver (Excluding interest expense) 0.73% 0.80% 0.73% 0.69% 0.66% Ratio of net investment income to average net assets: Before fee waiver 0.43% 0.82% 1.69% 2.74% 4.19% After fee waiver 1.03% 1.33% 2.00% 3.14% 4.59% Portfolio turnover rate 51% 78% 82% 71% 62% (a) Realized and unrealized gains and losses per share in this caption are balancing amounts necessary to reconcile the change in net asset value per share in the period. It does not agree to the aggregate gains and losses in the Statement of Operations due to the fluctuations in share transactions in the period. The accompanying notes are an integral part of these financial statements. 16 THE CORE FUND FINANCIAL HIGHLIGHTS PER SHARE DATA (FOR A SHARE OUTSTANDING THROUGHOUT EACH YEAR) CLASS Y For the For the For the For the For the Year Ended Year Ended Year Ended Year Ended Year Ended December 31, 2012 December 31, 2011 December 31, 2010 December 31, 2009 December 31, 2008 Net Asset Value, Beginning of Year Investment Operations: Net investment income Net realized and unrealized gain/(loss) on investments Total from investment operations Distributions from: Net investment income Total distributions Net Asset Value, End of Year Total Return 0.02% 0.05% 1.30% 3.22% 3.49% Ratios/Supplemental Data Net assets, end of period (in 000’s) Ratio of expenses to average net assets: Before fee waiver (Including interest expense) 1.35% 1.31% 1.09% 1.19% 1.89% Before fee waiver (Excluding interest expense) 1.35% 1.31% 1.04% 1.09% 1.06% After fee waiver (Including interest expense) 0.54% 0.60% 0.56% 0.54% 1.24% After fee waiver (Excluding interest expense) 0.54% 0.60% 0.51% 0.44% 0.41% Ratio of net investment income to average net assets: Before fee waiver 0.51% 0.82% 1.65% 2.74% 4.19% After fee waiver 1.32% 1.53% 2.18% 3.39% 4.84% Portfolio turnover rate 51% 78% 82% 71% 62% The accompanying notes are an integral part of these financial statements. 17 The Core Fund Notes to Financial Statements December 31, 2012 NOTE 1. ORGANIZATION The Core Fund (the “Fund”), a diversified series of WY Funds (the “Trust”), is a registered open-end investment company, established under the laws of Ohio by an Agreement and Declaration of Trust dated October 20, 2004 (the “Trust Agreement”). On January 3, 2005, the Trust and the Board of Trustees of the AmeriPrime Advisors Trust (“AmeriPrime”), respectively, approved the reorganization of the Fund, a series of AmeriPrime, into a newly created series of the Trust with the same fund name. The tax-free reorganization was effective February 7, 2005. The Fund currently offers two share classes; Class I and Class Y. Class I shares were first offered to the public when the Fund commenced operations on January 9, 2002. On May 1, 2007, the Fund commenced operations of Class Y shares. Each share represents an equal proportionate interest in the assets and liabilities belonging to the applicable class and is entitled to such dividends and distributions out of income belonging to the Fund as declared by the Trustees. Expenses attributable to any class are borne by that class, and thus the net asset values per share of the classes may differ. On matters affecting only one class, only shareholders of that class may vote. Shares of each class of a series have the same voting and other rights and preferences as the other classes and series of the Trust for matters that affect the Trust as a whole. The Fund may offer additional classes of shares in the future. The Fund is the only series of the Trust currently authorized by the Trustees. The Trust Agreement permits the Trustees to issue an unlimited number of shares of beneficial interest of separate series. The Fund’s adviser is Wertz York Capital Management Group, L.L.C. (the “Adviser”). The Fund’s investment objective is to achieve a high level of income over the long term consistent with the preservation of capital. NOTE 2. SIGNIFICANT ACCOUNTING POLICIES The following is a summary of significant accounting policies followed by the Fund in the preparation of its financial statements. Security Valuation – All investments in securities are recorded at their estimated fair value, as described in Note 3. Federal Income Taxes - There is no provision for federal income tax. The Fund intends to continue to qualify each year as a regulated investment company under subchapter M of the Internal Revenue Code of 1986, as amended, and to distribute substantially all of its net investment income and net realized capital gains. Security Transactions and Related Income and Expenses - The Fund follows industry practice and records security transactions on the trade date. The specific identification method is used for determining gains or losses for financial statements and income tax purposes. Dividend income is recorded on the ex-dividend date and interest income is recorded on an accrual basis. Discounts and premiums on securities purchased are amortized over the expected life of the respective securities using the effective interest method. The investment income and expenses of the Fund (other than class specific expense waivers for shareholder service fees) and realized and unrealized gains and losses on investments of the Fund are allocated to each class of shares based upon their relative net asset value on the date income is earned or expenses and realized and unrealized gains and losses are incurred. 18 Dividends and Distributions - The Fund intends to distribute substantially all of its net investment income as dividends to its shareholders on a monthly basis. Distributions are recorded on the ex-date. The Fund intends to distribute its net realized long term capital gains and its net realized short term capital gains at least once a year. The treatment for financial reporting purposes of distributions made to shareholders during the year from net investment income or net realized capital gains may differ from their ultimate treatment for federal income tax purposes. These differences are caused primarily by differences in the timing of the recognition of certain components of income, expense or realized capital gain for federal income tax purposes. Where such differences are permanent in nature, they are reclassified in the components of the net assets based on their ultimate characterization for federal income tax purposes. Any such reclassifications will have no effect on net assets, results of operations or net asset values pershare of the Fund. As of December 31, 2012, the Fund’s most recent fiscal year, the Fund has made the following reclassifications on the Statement of Assets and Liabilities: Undistributed Net Accumulated Net Investment Income Realized Loss Paid-In Capital The permanent differences relate to differing book and tax methods of accounting. Use of Estimates - Preparation of financial statements in accordance with accounting principles generally accepted in the United States of America (“GAAP”) requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. Actual results could differ from those estimates. Redemption Fees – The Fund charges a 1.00% redemption fee on Class Y shareholders who redeem shares held for 120 days or less. Such fees are retained by the Fund and accounted for as an addition to paid-in capital. Options Transactions - The Fund utilizes options in an attempt to manage market or business risk or enhance returns. When a call or put option is written, an amount equal to the premium received is recorded as a liability. The liability is marked-to-market daily to reflect the current fair value of the option written. When an option written expires, a gain is realized in the amount of the premium originally received. If a closing purchase contract is entered into, a gain or loss is realized in the amount of the original premium less the cost of the closing transaction. If a written call option is exercised, a gain or loss is realized from the sale of the underlying security, and the proceeds from such sale are increased by the premium originally received. If a written put option is exercised, the amount of the premium originally received reduces the cost of the security which is purchased upon the exercise of the option. With written options, there is minimal counterparty credit risk to the Fund since the options are covered or secured, which means that the Fund will own the underlying security or, to the extent it does not hold such a portfolio, will maintain a segregated account with the Fund’s custodian consisting of high quality liquid debt obligations equal to the fair value of the option, marked to market daily. Options purchased are recorded as investments and marked-to-market daily to reflect the current fair value of the option contract. If an option purchased expires, a loss is realized in the amount of the cost of the option contract. If a closing transaction is entered into, a gain or loss is realized to the extent that the proceeds from the sale are greater or less than the cost of the option. If a purchased put option is exercised, a gain or loss is realized from the sale of the underlying security by adjusting the proceeds from such sale by the amount of the premium originally paid. If a purchased call option is exercised, the cost of the security purchased upon exercise is increased by the premium originally paid. See additional detail regarding the Fund’s transactions in options in Note 4. Futures Contracts and Options on Futures Contracts - The Fund is subject to securities price risk and interest rate risk in the normal course of pursuing its investment objectives. The Fund uses futures contracts and options on such futures contracts, to gain exposure to, or hedge against changes in the value of securities and interest rates. A futures contract represents a commitment for the future purchase or sale of an asset at a specified price on a specified date. Upon entering into such contracts, the Fund is required to deposit with the broker, either in cash or securities, an initial margin deposit in an amount equal to a certain percentage of the contract amount. Subsequent payments (variation margin) are made or received by the Fund each day, depending on the daily fluctuations in the value of the contract, and are recorded for financial statement purposes as unrealized gains or losses by the Fund. Upon entering into such contracts, the Fund bears the risk of interest or securities prices moving unexpectedly, in which case, the Fund may not achieve the anticipated benefits of the futures contracts and may realize a loss. With futures, there is minimal counterparty credit risk to the Fund since futures are exchange traded and the exchange’s clearinghouse, as counterparty to all exchange traded futures, guarantees the futures against default. The use of futures contracts, and options on futures contracts, involves the risk of imperfect correlation in movements in the price of futures contracts and options thereon, interest rates and the underlying hedged assets. See additional detail regarding the Fund’s transactions in futures contracts in Note 4. 19 Reverse Repurchase Agreements – Reverse repurchase agreements involve a sale of a security by the Fund to a bank or securities dealer and the Fund’s simultaneous agreement to repurchase the security for a fixed price (reflecting a market rate of interest) on a specific date. The securities sold are carried as assets in the financial statements and are measured at fair value. The proceeds of the sale are reported as liabilities and are carried at amortized cost. Interest incurred on reverse repurchase agreements is recognized as interest expense over the life of each agreement. These transactions involve a risk that the counterparty will be unable or unwilling to complete the transaction as scheduled, which may result in losses to the Fund. Reverse repurchase transactions are leveraging transactions that may increase the volatility of the Fund’s investment portfolio. Regulatory interpretations of the limitations on indebtedness applied by the 1940 Act require the Fund to segregate cash or certain liquid securities when entering into leveraging transactions. Accounting for Uncertainty in Income Taxes – The Fund has adopted financial reporting rules regarding recognition and measurement of tax positions taken or expected to be taken on a tax return. The Fund has reviewed all open tax years and major jurisdictions and concluded that there is no impact on the Fund’s net assets and no tax liability resulting from unrecognized tax benefits relating to uncertain income tax positions taken or expected to be taken on returns filed for open tax years ended December 31, 2009 through 2011, or to be taken on the Fund’s 2012 tax return. The Fund recognizes interest and penalties, if any, related to unrecognized tax benefits as income tax expense in the Statement of Operations. During the year, the Fund did not incur any interest or penalties. Events Subsequent to the Fiscal Period End – In preparing the financial statements as of December 31, 2012, management considered the impact of subsequent events for potential recognition or disclosure in the financial statements. Recent Accounting Pronouncement – In December 2011, FASB issued ASU No. 2011-11 related to disclosures about offsetting assets and liabilities. The amendments in this ASU require an entity to disclose information about offsetting and related arrangements to enable users of its financial statements to understand the effect of those arrangements on its financial position. The ASU is effective for annual reporting periods beginning on or after January 1, 2013, and interim periods within those annual periods. The guidance requires retrospective applications for all comparative periods presented. The Fund is currently evaluating the impact ASU 2011-11 will have on the financial statements disclosures. NOTE 3. SECURITIES VALUATION The Fund has adopted authoritative fair value accounting standards which establish an authoritative definition of fair value and set out a hierarchy for measuring fair value. These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair value and a discussion in changes in valuation techniques and related inputs during the period. These inputs are summarized in the three broad levels listed below. Level 1 - Unadjusted quoted prices in active markets for identical assets or liabilities that the Fund has the ability to access. Level 2 - Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 - Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. 20 A description of the valuation techniques applied to the Fund’s major categories of assets and liabilities measured at fair value on a recurring basis is as follows. U.S. Government Securities - U.S. government securities are normally valued using a model that incorporates market observable data such as reported sales of similar securities, broker quotes, yields, bids, offers, and reference data. Certain securities are valued principally using prices furnished by a pricing service. Agency issued debt securities are generally valued in a manner similar to U.S. government securities. U.S. government and agency securities are generally categorized in Level 1 or Level 2 of the fair value hierarchy depending on the inputs used and market activity levels for specific securities. In cases where the Adviser has decided that the price provided by the pricing service does not accurately reflect fair value, the Adviser will value U.S. government and agency obligations based on a methodology which incorporates the security’s yield based on its stated call date, estimated weighted average life of the security, and the yields of newly issued securities with similar terms and maturity dates relative to the security’s call provisions. The significant unobservable inputs used in the fair value measurement of Agency issued debt are yield spreads of Agency issued debt to U.S. government securities (in the absence of trading volume in such Agency issued securities). The fair value measure applies a yield-to-maturity or yield-to-call to Agency issued debt at a spread to comparable maturing Treasuries. A significant increase (decrease) in the yield spread of Agency issued debt over Treasury issued debt would result in a decrease (increase) in the fair value measure. Securities priced using these methodologies have generally been categorized as Level 3. Asset Backed Securities - The fair value of asset backed securities is estimated on models that consider the estimated cash flows of each tranche of the entity, establishes a benchmark yield, and develops an estimated tranche specific spread to the benchmark yield based on the unique attributes of the tranche. The Adviser also considers additional inputs such as the security and the creditworthiness of the underlying collateral and quotes from outside brokers for the same or similar issuances in developing its estimate of fair value. To the extent the inputs are observable and timely, the values would be categorized in Level 2 of the fair value hierarchy; otherwise they would be generally categorized as Level 3. Open-End Mutual Funds - Investments in open-end mutual funds, including money market funds, are generally valued at their net asset value per share provided by the service agent of the Fund and would be categorized in level 1 of the fair value hierarchy. Short-Term Debt Securities – Short-term investments in fixed income securities with maturities of less than 60 days when acquired, or which subsequently are within 60 days of maturity, are valued by using the amortized cost method of valuation, which the Board has determined will represent fair value. To the extent the inputs are observable and timely, these securities would be classified in Level 2 of the fair value hierarchy. Demand Notes and Certificates of Deposit – Short-term demand notes and certificates of deposit maturing within 60 days or less are stated at amortized cost, which approximates fair value, or using prices furnished by a pricing service using market inputs if their maturity is greater than 60 days. To the extent the inputs are observable and timely, these securities would be classified in Level 2 of the fair value hierarchy. Derivative Instruments - Listed derivatives that are actively traded are valued based on quoted prices from the exchange and are categorized in Level 1 of the fair value hierarchy. The Fund’s securities are generally valued utilizing an independent pricing service. A pricing service utilizes electronic data processing techniques based on yield spreads relating to securities with similar characteristics to determine prices for normal institutional-size trading units of debt securities without regard to sale or bid prices. If the Adviser decides that a price provided by the pricing service does not accurately reflect the fair value of the securities, when prices are not readily available from a pricing service, or when restricted or illiquid securities are being valued, securities are valued at fair value as determined in good faith by the Adviser in conformity with guidelines adopted by and subject to review of the Board. 21 Regardless of the method employed to value a particular security, all valuations are subject to review by the Fund’s Board of Trustees or its designee. In accordance with the Trust’s good faith pricing guidelines, the Adviser is required to consider all appropriate factors relevant to the value of securities for which it has determined other pricing sources are not available or reliable as described above. No single standard for determining fair value exists, since fair value depends upon the circumstances of each individual case. As a general principle, the current fair value of an issue of securities being valued by the Adviser would appear to be the amount which the owner might reasonably expect to receive for them upon their current sale. Methods which are in accord with this principle may, for example, be based on a (i) a discount from market of a similar freely traded security (including a derivative security or a basket of securities traded on other markets, exchanges or among dealers); or (ii) yield to maturity with respect to debt issues, or a combination of these and other methods. To the extent that valuation of these securities is based on models or inputs that are less observable or unobservable in the market, the determination of fair value requires more judgment. Accordingly, the degree of judgment exercised in determining fair value is greatest for investments categorized in Level 3. Fair value pricing models are reviewed monthly. The outcomes of the pricing models are compared to significant observable market activity, if any exists, and to market valuations of any similar newly issued securities. Market resources are continually monitored to evaluate unobservable inputs such as general market commentary from financial institutions, commentary and reports from credit rating agencies and the financial reporting from municipal bond issuers. The Fund has performed an analysis of all existing investments to determine the significance and character of all inputs to their fair value determination. The inputs or methodology used for valuing securities are not an indication of the risk associated with investing in those securities. The following table is a summary of the inputs used to value the Fund’s assets and liabilities measured at fair value as of December 31, 2012: Assets Level 1 Level 2 Level 3 Total U.S. Government & Agency Obligations** $
